Order filed November 27, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00661-CV
                              NO. 14-11-00662-CV
                                  ____________

                   ASHMITA UNNI PRAKASH, Appellant

                                        V.

                 ASHISH AND APARNA KAMAT, Appellees


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-28312

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect Defendant's exhibits 17a and 18.
      The clerk of the 215th District Court is directed to deliver to the Clerk of this
court Defendant's exhibits 17a and 18, on or before December 12, 2013. The Clerk
of this court is directed to receive, maintain, and keep safe these exhibits; to deliver
them to the justices of this court for their inspection; and, upon completion of
inspection, to return Defendant's exhibits 17a and 18, to the clerk of the 215th
District Court.



                                               PER CURIAM